DETAILED ACTION
The instant application having Application No. 16/500,950 filed on 10/04/2019 is presented for examination by the examiner. The claims submitted October 13, 2021 in response to the office action of July 14, 2021 are under examination. Claims 1-28 are canceled, claims 29-43 are pending. 

Drawings
	The replacement drawing for Fig. 1 is entered into the file and overcomes the objection to the drawings of the previous office action. 

Claim Rejections - 35 USC § 112
The amendments to the claims overcome the 35 USC §112 rejections of the previous office action.
Allowable Subject Matter
Claims 29-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 29, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “at least one stabilizing means comprising at least a first and a second folding line, or folds, which define a surface between them and are consecutively arranged in the transversal direction relative to the force vector they resist providing rigidity and facilitating the handling of the spectacles by the user, wherein the at least one stabilizing means is arranged in the bridge area, or in the fastening means, or both, and further comprises retaining means configured to maintain the configuration of the folds resisting the forces that act during use.”
Claims 30-43 depend from claim 29 and are allowable for at least the reason stated supra.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872